Citation Nr: 1412680	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.   Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1971 to December 1973.  He also had subsequent reserve duty service until 2002.  The Veteran has testified that he had active duty for training service (ACDUTRA) one weekend per month and two weeks per year, as well as some periods of extended ACDUTRA service.  He also testified that he had active duty service for a period in 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran was represented by Disabled American Veterans during his appeal, but he changed representation to the Texas Veteran Commission in January 2012.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas in July 2013.  A transcript of that hearing has been associated with the claims file.

Following the July 2013 hearing, the Veteran submitted additional evidence with a waiver of the RO's initial consideration.
  
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from May 2012 to February 2013.  However, to the extent that any of these records could be considered relevant, the Board finds that there is no prejudice in the Veteran because the merits of the claims remaining on appeal are being remanded.
  
The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously considered and denied by the RO in an October 2001 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final October 2001 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3.  At the July 2013 hearing, the Veteran indicated that he wished to withdraw his appeal for the issue entitlement to service connection for a left shoulder disorder.




CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the October 2001 rating decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened the claims for service connection for bilateral hearing loss and tinnitus, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  


Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his July 2013 hearing, the Veteran and his representative withdrew the appeal for the issue of entitlement to service connection for a left shoulder disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


Law and Analysis

The RO previously considered and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus in an October 2001 rating decision.  In that decision, the RO noted that the Veteran's service treatment records were negative for any findings of hearing loss or complaints of tinnitus.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the October 2001 rating decision is final.

The Veteran subsequently filed an application to reopen these claims in January 2009.  During the course of his appeal, the Veteran provided additional details regarding his military noise exposure and the development of his hearing loss and tinnitus.  This evidence was not considered at the time of the October 2001 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.


REMAND

As noted above, the Veteran has reported additional periods of military service.  Therefore, the RO/AMC should obtain his complete service personnel records.

The Veteran also testified in July 2013 that he was scheduled to see a private doctor, Dr. R.B. (initials used to protect privacy), later that month regarding his bilateral hearing loss and tinnitus.  Records of that treatment should also be requested on remand.

The Board further finds that a VA examination and medical opinion are necessary in connection with the claims for service connection for bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, tinnitus, and bilateral carpal tunnel syndrome, to include, Dr. R.B.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The RO/AMC should obtain the Veteran's complete service personnel records and associate them with the file.  It should be noted that the Veteran has reported serving the United States Army Reserve from 1973 to 2002.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 
The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has current bilateral hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral carpal tunnel syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran testified that he injured his hands during his military service in 1990.  There are also private medical records documenting treatment from 1993 to 1998.

The examiner should further note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.

The examiner should opine as to whether it is at least as likely as not that the Veteran has bilateral carpal tunnel syndrome that is causally or etiologically related to his military service.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


